The opinion of the court was delivered by
Rowell, J.
It was error to charge that if the overseer notified plaintiff on June 1, 1886, that he should not pay him for keeping the pauper,- that no recovery could be had for keeping her thereafter; for it denied all right of recovery on the ground of the pauper’s transiency, which was an element in the case, and that phase of it should have been submitted to the jury, with proper instructions.
Defendant argues that that question was not involved, because it says that it does not appear that the pauper was disabled by the sudden visitation of disease or accident, nor that she was confined at a house not her home, but that on the contrary it appears that she was where she had contracted for and had a right to be, and so was at home.
As to the first proposition, it is not necessary that the disability should be caused by the sudden visitation of disease or accident. “ Otherwise disabled” is enough, and the evidence tended to show that. Charleston v. Lunenburgh, 23 Vt. 525, is full authority for this.
As to the second proposition, there was evidence pro and con in respect of her having by contract a right to a home with the plaintiff; but that question was not submitted to'the jury, for this branch of the case was wholly taken from it by that part of the charge to which exception was taken.
Judgment reversed, and cause remanded.